November 22, 2005


Mr. Mike A. Hatchell
Locke Liddell & Sapp, LLP
100 Congress Ave., Suite 300
Austin, TX 78701-4042

Joseph Michael Gourrier
The Gourrier Law Firm
P.O. Box 300002
Houston, TX 77230
Mr. Ramon Garcia
Law Offices of Ramon Garcia, P.C.
222 West University Drive
Edinburg, TX 78539

RE:   Case Number:  05-0951
      Court of Appeals Number:  13-04-00403-CV
      Trial Court Number:  C-1535-03-E

Style:      IN RE  SOUTHWESTERN BELL TELEPHONE COMPANY, L.P.

Dear Counsel:

      Today  the  Supreme  Court  of  Texas  granted  Relator's  Motion  for
Emergency Temporary Relief and issued the enclosed stay order in the  above-
referenced case.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Cathy      |
|   |Wilborn        |
|   |Mr. Omar       |
|   |Guerrero       |